Citation Nr: 0212629	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a back and hip 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1969 to September 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

In November 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's disability of the back and hip is not 
related to service. 


CONCLUSION OF LAW

A back and hip disability was not incurred in or aggravated 
by service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim. In addition, 
in June 2002, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  Service connection for 
arthritis may be granted if it becomes manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
a back and hip disability which he argues was incurred in 
service.   

The service medical records show that the veteran was treated 
in January 1971 when he reported that he split open his lip 
on an APC hatch.  Six sutures were put in, the wound was 
cleaned, and a dressing was applied.  The service medical 
records show no complaint, diagnosis or treatment for a back 
or hip injury.  There is no showing in the record of any 
medical treatment for arthritis of the back or hip in service 
or within the first post service year.

The veteran was examined by VA in February 1995.  He stated 
that an APC in which he was riding was hit by a land mine, 
that he was blown from the APC and has had complaints of back 
and hip pain since that time.  Examination of the back and 
right hip showed discomfort over the lower spine with 
palpation.  Motion was decreased, and pain in the right 
buttock was noted on motion testing.  Straight leg raising 
was positive at about 40 degrees on the right.  Flexion of 
the hip caused discomfort.  X-rays of the hip showed minimal 
degenerative changes of the superior marginal osteophyte 
formation involving the acetabula.  A CT of the lumbar spine 
showed disc bulging at L3-4 and L4-5, and mild central 
foraminal stenosis at L4-5.  The examiner found that the 
veteran had pain in the right buttock and right hip, not due 
to hip disease, but due to degenerative disc disease of the 
lumbar spine.  It was stated that this apparently originated 
from a land mine hitting a vehicle in Vietnam and that this 
could be documented in the military records.  

VA outpatient treatment records show treatment for low back 
complaints beginning in 1996.  In June 1997, the veteran 
underwent an L5-S1 foraminotomy.   On VA psychiatric 
examination in January 1997, the veteran reported that he had 
injured his back in Vietnam when  he was caught on a land 
mine and shrapnel hit his lip.  He said that at that time he 
also fell and hit his back against a cargo hatch door.  The 
Axis III diagnosis was, history of chronic low back pain.  
Private records show that in July 1997, the veteran gave a 
history of back pain a little more than a year prior, and 
lower extremity pain 2 to 3 years prior.  He gave a history 
of being blown off an army personnel carrier when he was in 
Vietnam.  In a July 1997 psychological evaluation, the 
veteran reported having back pain beginning two years prior 
and the veteran opined that this was due to an injury he had 
in Vietnam.  The veteran underwent an L5-S1 foraminotomy.  

In November 2000, the veteran was examined by VA.  The 
medical and service records were reviewed.  While his low 
back was evaluated, no pertinent diagnosis was given.  The 
same examiner offered a follow-up note in April 2002.  He 
stated that he had reviewed the chart again.  

The examiner stated the following, in part:

"In looking through the charts, these are 
four volumes of his C-file for which I did 
review.  I do not see where anyone else saw 
any documentation either of any back injury 
that he alleges he received while in 
combat. 

There is documentation of a lip laceration.  
One would think that if the injury that he 
sustained were as severe to cause 
significant back problems, that the injury 
to his lip would have been a little more 
involved than just a simple laceration.  It 
is conceivable that he may have had some 
strain.  I think it is highly unlikely that 
this would cause a significant problem some 
twenty years later.  

In looking through the notes on his form 
21-526 dated July of 1990, there is no 
mention of any back problems at that time.  
The complaint was for skin disease, PTSD, 
mouth and lip injury as described above, 
and some teeth complaints.  It should be 
noted that it appears to me that the claim 
for a back injury was added to his initial 
C&P request.

Also in looking at the notes from the 
neurosurgical service at the Minneapolis VA 
at which time he did end up having back 
surgery (note is dated 6/13/97) that the 
history states therein that he had an 18 
month history of back and leg pain.  This 
would put him back into approximately early 
1996, a considerable length of time from 
his alleged injury in the service.

Also there is a note in the records from 
3/1/96 stating that he was to be off of the 
forklift secondary to his medications.  I 
do not know whether he was having back 
problems at that time or whether it was the 
medications that they were concerned about.  
This is unclear.

Dr. Thomas made a comment on 1/15/97 that 
he has chronic "pain with a lot of 
underlying psych problem".  Dr. Thomas is 
also his primary provider and has seen him 
several times over the last several years.  
He actually did a C&P examination several 
years ago in which he made the statement 
that he had back problems and it appears 
that he presumed that it could be 
documented.  As far as I can tell, we do 
not have any documentation of the alleged 
injury.  

Also, there is a comment by a physiatrist, 
Dr. Julie Johnson, who made a notation on 
1/17/97 that the physical examination is 
out of proportion to his CT and MRI 
findings.  On 4/4/97, she made the comment 
that there is a lot of psych overlay.

Psychiatric evaluation by Dr. McGrath on 
3/7/97 found his testing to be consistent 
with malingering and he so stated that.  

Dr. Koester, a DO who saw that patient some 
time ago, made the comment that "the amount 
of lifting that he has done over the years 
would certainly predispose him to 
degenerative changes of his back".

There is a note from PDS stating that the 
patient had two types of pains, and this is 
dated 7/17/97.  This note states that, "he 
reports that he had onset of the low back a 
little more than a year ago and that the 
onset of pain in his lower extremities was 
perhaps two or three years ago, 
intermittent during the first year or so, 
and then steady since then."

There is another note by Dr. McGrath dated 
11/1/95 that the patient was told that the 
test results suggested a lack of a sincere 
effort.

The individual is certainly overweight, his 
BMI is 34.  I have included a copy of the 
Minneapolis notation about the 18 month 
history of aggressive back pain which is 
the 6/25/97 note.

In putting this all together, I think it is 
less likely that an injury twenty years 
before the alleged claim could be 
responsible for his back problems which 
ended up in disability and prompting 
surgery.  Certainly, it is less likely that 
this would be the case in my opinion.  
Aside from this, we certainly have no 
documentation in his service records of a 
back injury.

If, in fact, a person in combat can make 
the claim, and that that is to be accepted 
as there is some reference to this in the 
chart, then this examination is superfluous 
and one must accept what the patient or 
veteran stated.

From a medical aspect, I do not see any 
documentation that correlates an injury in 
the service that would explain his 
significant back problems, some twenty some 
years later related to that injury.  

I hope this explains my thoughts on this 
issue.  In looking through this, I do not 
see where anyone else found any 
documentation of an injury in the service.  
We all know that sometimes the combat 
records are not kept very well from a 
medical aspect, especially if the person 
can return to duty."  


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of service 
connection for a back and hip disability.  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998). 

Here, the Board first concludes that the veteran has a 
current low back disorder.  The recent medical evidence 
consistently shows that he has a low back disability and X-
rays have shown degenerative disease of the hip.  Therefore, 
the first requirement for service connection, i.e. a current 
disability, is met.  

The requirement of incurrence of an inservice injury is also 
met.  It is conceded that the veteran was involved in combat 
during his service in Vietnam.  His receipt of the CIB is 
accepted as proof of this.  

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "[s]atisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence of 
aggravation." 38 C.F.R. § 3.304(d) (2001); 38 U.S.C.A. § 
1154(b) (West 1991).  The United States Court of Appeals for 
Veterans Claims has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  38 U.S.C.A. § 1154 
(West 1991), which provides that where satisfactory lay or 
other evidence indicates that an injury or disease was 
incurred in or aggravated by combat that evidence will be 
accepted as sufficient proof of incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.   The veteran served in Vietnam 
and received the CIB.  Thus participation in combat is 
conceded.  Here, the veteran has consistently asserted that 
he injured his low back in Vietnam while serving during the 
Vietnam era.  He indicated that he was thrown back from a 
land mine.  Thus, it is accepted that the veteran could have 
incurred a low back injury in service.  

In light of the above, the determinative issue is whether the 
veteran's current low back disorder was caused by or is 
otherwise etiologically related to the presumed inservice 
injury.  38 C.F.R. § 3.303 (2001).  In making this 
determination, the Board must consider all of the medical 
evidence, both for and against the appellant's claim, and 
determine its credibility and overall probative value. 38 
U.S.C.A. § 7104(d)(1) (West 1991); Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence); Hickson v. West, 12 Vet. App. 247 (1999) (evidence 
is presumed credible at the well-groundedness stage, but not 
at the merits stage of claim analysis).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It must 
determine whether the evidence is in support of the claim or 
is in equal balance, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), with the veteran prevailing on his claim under such 
circumstances, or alternatively, whether the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The evidence in support of the veteran's claim consists of 
the veteran's statements that his current back and hip 
disability is related to an inservice injury, and a VA 
examiner's opinion.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his views 
as to the etiology of his back and hip complaints are 
specifically outweighed by the medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, a VA examiner noted in February 1995 that the 
veteran's degenerative disc disease apparently originated 
from a land mine in Vietnam.  This statement is of little 
probative value since it is speculative in nature.  The Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this regard, there is no indication that the 
claims file was reviewed and the examiner offered no 
rationale for his opinion.  

A VA examiner has opined that the veteran's current 
complaints are not related to an inservice injury.  The Board 
finds that the most probative evidence is the April 2002 VA 
medical opinion.  The physician was asked to review the 
veteran's claims file, including the service medical records 
and to state whether there was a relationship between service 
and the current back and/or hip disability.  The examiner 
concluded, after having noted he had reviewed the veteran's 
claims file, and after examining the veteran, that it was 
less likely that an injury twenty years before the claim 
would be responsible of the veteran's back problems.  The 
Board finds that such medical opinion is sound, as it is 
based upon examination of the veteran and a review of the 
veteran's claims file.  Additionally, the physician provided 
discussion and rationale for his opinion.  Thus, this opinion 
is of great probative value.  

As stated above, there is no competent evidence that 
establishes a nexus between the post service diagnosis of a 
back disability and arthritis of the hip, and the inservice 
injury.  The evidence that thoroughly and specifically 
addresses a nexus is the VA physician's April 2002 opinion, 
in which he stated that there is no nexus.  When weighed 
against the veteran's assertions that there a nexus between 
the post service diagnosis a back and hip disability and 
service, as well as the speculative statement of the February 
1995 VA examiner, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection.  In addition, there is no showing of arthritis 
within the one-year presumptive period. Treatment for the 
veteran's complaints is not documented until the 1990's, many 
years after service discharge.  



ORDER

Service connection for a back and hip disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

